DETAILED ACTION
Priority

1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119 (a) – (d), which papers have been placed of record in the file.

Oath/Declaration
2.	Oath and declaration filed on 12/23/2019 is accepted.

Information Disclosure Statement
3.	The prior art documents submitted by application in the Information Disclosure Statement filed on 8/25/2021,1/8/2021,3/12/2020 and 12/23/2019  have all been considered and made of record ( note the attached copy of form PTO – 1449).
Claim Rejections - 35 USC § 102
4.      In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim 20 is rejected under 35 U.S.C. 102 (a)(2) as being anticipated  by Lee et al (2012/0025633 A1).
.  

Allowable Subject Matter
s 1-19 are allowed.
6.    The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims  1 and 16 ,which include,
a lens driving device a second board and a sensor disposed on the second board and sensing the second magnet, wherein the sensor comprises a Hall sensor comprising a sensing part to sense a magnetic field, wherein the Hall sensor comprises first and second surfaces opposite to each other, third and fourth surfaces connecting the first and second surfaces and opposite to each other, and fifth and sixth surfaces connecting the first and second surfaces and opposite to each other and  the Hall sensor is coupled to a first surface of the second board, wherein the first surface of the Hall sensor faces the first surface of the second board, and  a distance between the fifth surface and the sixth surface of the Hall sensor greater than a distance between the third surface and the fourth surface of the Hall sensor, and a distance between a center of the sensing part and the third surface of the Hall sensor is greater than a distance between the center of the sensing part and the second surface of the Hall sensor (claim 1);  and  Hall sensor comprises a sensing part to sense a magnetic field and  Hall sensor comprises first and second surfaces opposite to each other and  a distance between a center of the sensing part and the second surface of the Hall sensor is greater than a distance between the center of the sensing part and the first surface of the Hall sensor ( claim 16).  
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        1/28/2022